Name: Commission Regulation (EC) No 68/2004 of 15 January 2004 amending Commission Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  European Union law;  transport policy
 Date Published: nan

 Avis juridique important|32004R0068Commission Regulation (EC) No 68/2004 of 15 January 2004 amending Commission Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) Official Journal L 010 , 16/01/2004 P. 0014 - 0015Commission Regulation (EC) No 68/2004of 15 January 2004amending Commission Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security(1) and in particular Article 4(2) thereof,Whereas:(1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, to adopt measures for the implementation of common basic standards for aviation security throughout the European Union. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security(2) was the first act containing such measures.(2) In accordance with Regulation 2320/2002 and in order to prevent unlawful acts, the measures laid down in Annex to Regulation (EC) No 622/2003 should be secret and should not be published. The same rule necessarily applies to any amending act.(3) There is, none the less, a need for a harmonised list, accessible to the public, setting out separately those articles that are prohibited from being carried by passengers into restricted areas and the cabin of an aircraft and those articles that are prohibited from being carried in baggage intended for stowage in the aircraft's hold.(4) It is recognised that such a list can never be exhaustive. The appropriate authority, therefore, should be permitted to prohibit other articles in addition to those listed. It is appropriate that before and during the check-in phase passengers should be informed clearly of all articles that are prohibited.(5) There should also be harmonised rules governing staff, including flight crew, and their carrying of articles prohibited to passengers that are required to enable them to perform their duties.(6) Regulation (EC) No 622/2003 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security,HAS ADOPTED THIS REGULATION:Article 1ObjectiveThe Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation.Article 3 of that regulation shall apply as regards the confidential nature of the Annex.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2004.For the CommissionLoyola De PalacioVice-President(1) OJ L 355, 30.12.2002, p. 1.(2) OJ L 89, 5.4.2003, p. 9.ANNEXIn accordance with Article 1 the annex is secret and shall not be published in the Official Journal of the European Union.